Christianson, Ch. J.
(dissenting). I dissent. It is conceded that the final decree of distribution involved in this action was rendered pursuant to legal notice to the plaintiff and other persons interested. The plaintiffs do not deny this. They merely assert that they had no “actual notice of the making and entering of the final decree of distribution and of the order closing said estate.” There is no averment of fraud, mistake of fact, or other equitable ground for avoiding the decree. The sole complaint is that the county court made a mistake in determining a question of law properly before it.
The county court is vested with exclusive original jurisdiction in probate and testamentary matters. N. D. Const. § 111. A decree of distribution is a final determination by that court of the rights of the parties to the proceeding. Sjoli v. Hogenson, 19 N. D. 82, 122 N. W. 1008. It is of equal rank with a judgment entered in any other court of record in the state. Fischer v. Dolwig, 29 N. D. 564, 151 N. W. 431. The district courts are vested with original jurisdiction “of all causes both at law and in equity,” except as otherwise provided in the Constitution. N. D. Const. § 103. Section 8809, supra, merely recognizes the general jurisdiction of the district court, and limits the time in which an equitable action may be maintained in that court to set aside a decree of the county court directing or confirming a sale or otherwise disposing of property. The rule is well settled that equity will not *108grant relief for mere errors of law committed by a court in determining a matter properly before it; nor will it grant relief where the matter might have been litigated there by the exercise of due diligence. Hayne, New Tr. & App. Rev. ed. § 304.
The mistake complained of was one which could have been reviewed and corrected on appeal. Our laws furnish ample means for the review and correction of errors of law committed by a county court, both by motions in such court and by appeal to the district court. Clearly § 8809, supra, was not intended to allow an action to be maintained in the district court to correct errors of law committed by the county court. As was said by this court in Fischer v. Dolwig, 39 N. D. 161, 166 N. W. 797: “While § 8809 of the Compiled Laws of 1913 authorizes an action in the district court to set aside a final decree of the county court for fraud or other equitable ground, it manifestly does not authorize such action to review errors properly reviewable on appeal from the final decree.” In his concurring opinion in that case Justice Birdzell said: “The remedy open to a suitor to impeach a judgment for
fraud within the time prescribed by § 8809, Comp. Laws 1913, cannot be considered as a mere substitute for an appeal, nor can the statute be given an interpretation which would have the effect of extending the time for appeal.”
In his work on Probate Law and Practice, Ross says: “A decree of final distribution, while ordinarily conclusive upon the parties in interest unless appealed from, may nevertheless be vacated or modified on motion in the lower court, at any time within the six months allowed by statute therefor, upon a proper showing of mistake, surprise, inadvertence, excusable neglect, or the like. But after the expiration of six months the probate court has no power to grant relief. Thereafter, the only remedy of the aggrieved party is by an independent suit in equity. The law is settled that the remedy by motion is merely cumulative, and does not displace the jurisdiction of a court of equity to review a decree of distribution, upon a showing that it was procured by extrinsic fraud or mistake, whereby the court and the losing party were imposed upon or misled, and to enforce an involuntary trust against those who have thereby gained an inequitable advantage. But equity will not grant relief for . . . mere error.” Ross, Prob. Law & Pr. § 544. See also Royce v. Hampton, 16 Nev. 25; Mulcahey v. *109Dow, 131 Cal. 73, 63 Pac. 158; Smith v. Vandepeer, 3 Cal. App. 300, 85 Pac. 136; Bacon v. Bacon, 150 Cal. 477, 89 Pac. 317.
Biedzell, J., concurs.